      Case 2:20-cv-02282-LMA-MBN Document 31 Filed 04/07/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF MR. SAM L.L.C.,                                      CIVIL ACTION
ET AL

                                                                      NO. 20-2282

                                                                      SECTION: I (5)


                                          Scheduling Order
                                (pursuant to this Court's minute entry1)

       All pretrial motions, including motions in limine regarding the admissibility of expert

testimony, shall be filed and served in sufficient time to permit hearing thereon no later than

Wednesday, July 28, 2021. This Section adheres to Local Rule 78.1E regarding oral argument

on motions. Motions in limine not concerned with the admissibility of expert testimony shall be

filed twelve working days before trial and responses thereto shall be filed seven working days before

trial. Motions filed in violation of this Order shall be deemed waived unless good cause is shown.

       Prior to filing a motion for summary judgment, including a motion for partial

summary judgment, counsel shall schedule and appear for a status conference before this

Court at which time the motion will be discussed by all parties. The motion deadline dates set

forth in this scheduling order shall, notwithstanding such conference, remain intact. Counsel's

failure to schedule the conference in sufficient time to permit the filing of such motion will not

be considered good cause to extend the dispositive motion deadline. Counsel for any party

may participate by telephone if the Court is furnished with a telephone number at least two

working days prior to the conference.


       1
           Rec. Doc. No. 30
      Case 2:20-cv-02282-LMA-MBN Document 31 Filed 04/07/21 Page 2 of 5



       Depositions for trial use shall be taken and all discovery shall be completed no later than

Tuesday, July 6, 2021.

       Written reports of experts, as defined by Federal Rule of Civil Procedure 26(a)(2)(B), who

may be witnesses for Plaintiffs fully setting forth all matters about which they will testify and the

basis therefor shall be obtained and delivered to counsel for Defendant as soon as possible, but in

no event later than Friday, May 21, 2021. The same deadline applies for any expert disclosures

pursuant to Federal Rule of Civil Procedure 26(a)(2)(C).

       Written reports of experts, as defined by Federal Rule of Civil Procedure 26(a)(2)(B), who

may be witnesses for Defendants fully setting forth all matters about which they will testify and the

basis therefor shall be obtained and delivered to counsel for Plaintiff as soon as possible, but in no

event later than Monday, June 21, 2021. The same deadline applies for any expert disclosures

pursuant to Federal Rule of Civil Procedure 26(a)(2)(C).

       Counsel for the parties shall file in the record and serve upon their opponents a list of all

witnesses who may or will be called to testify at trial and all exhibits which may or will be used at

trial not later than Sunday, June 20, 2021.

       The Court will not permit any witness, expert or fact, to testify or any exhibits to be used

unless there has been compliance with this Order as it pertains to the witness and/or exhibits,

without an order to do so issued on motion for good cause shown.

       IT IS ORDERED THAT COUNSEL FOR THE PLAINTIFF CONTACT THE

ASSIGNED MAGISTRATE JUDGE SIX WEEKS PRIOR TO THE PRETRIAL

CONFERENCE DATE FOR THE PURPOSE OF SCHEDULING A SETTLEMENT

CONFERENCE WHICH SHOULD BE HELD NO LESS THAN TWO WEEKS PRIOR TO

THE PRETRIAL CONFERENCE.
      Case 2:20-cv-02282-LMA-MBN Document 31 Filed 04/07/21 Page 3 of 5



        This case may involve extensive documentary evidence, depositions or other discovery. No

special discovery limitations beyond those established in the Federal Rules, Local Rules of this

Court, or the Plan are established.

        A Final Pretrial Conference will be held on Thursday, August 19, 2021, at 8:30 a.m.

Counsel will be prepared in accordance with the final Pretrial Notice attached. Notwithstanding the

attached Pretrial Notice, pretrial orders are to be filed electronically by 4:30 p.m. on a day that

allows one full work day prior to the conference, excluding Saturdays, Sundays and holidays (i.e.,

if the conference is set for 10:00 a.m. Friday, it must be filed electronically by 4:30 p.m. Wednesday.

If the conference is set on Monday, the pre-trial order must be filed electronically on Thursday by

4:30 p.m.). THE PRETRIAL ORDER SUBMITTED TO THE COURT MUST BE DOUBLE

SPACED AND SIGNED BY ALL COUNSEL.

        Trial will commence the week beginning Monday, September 20, 2021, at 8:30 a.m. before

the District Judge without a jury. Attorneys are instructed to report for trial no later than 30 minutes

prior to this time. Trial is estimated to last 4 days.

        Deadlines, cut-off dates, or other limits fixed herein may only be extended by the Court upon

timely motion filed in compliance with Local Rules and upon a showing of good cause.

Continuances will not normally be granted.


                                                         LANCE M. AFRICK
                                                         UNITED STATES DISTRICT JUDGE

                                                         Issued for the Court:
                                                         By:     Bridget Gregory
                                                                 Case Manager
                                                                 589-7752



COPY TO: MAGISTRATE JUDGE
      Case 2:20-cv-02282-LMA-MBN Document 31 Filed 04/07/21 Page 4 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 IN THE MATTER OF MR. SAM L.L.C.,                                  CIVIL ACTION
 ET AL
                                                                   NO. 20-2282
                                                                   SECTION: "I"


                ADDENDUM TO PRELIMINARY CONFERENCE ORDER

       Motions for summary judgment and oppositions to motions for summary judgment shall

be filed in compliance with Local Rules 56.1 and 56.2 E & W, requiring parties to file a short

and concise statement of material facts as to which there does or does not exist a genuine issue to

be tried. Additionally, each party shall make specific reference to record evidence supporting its

statement of material facts. Citations to record evidence shall indicate, whenever applicable, an

exhibit reference, page reference, and record document number reference. Record evidence not

specifically referred to by the parties may not be considered by the Court.
     Case 2:20-cv-02282-LMA-MBN Document 31 Filed 04/07/21 Page 5 of 5




                        COUNSELOR:

PLEASE READ THIS ORDER CAREFULLY

IT       CONTAINS                      INSTRUCTIONS

REGARDING MOTION PRACTICE AND

PROCEDURES FOR SCHEDULING A

SETTLEMENT                     CONFERENCE                       THAT

APPLY IN SECTION "I" ONLY.
